Exhibit 10.5

AMENDMENT NO. 03

Dated September 19, 2014

TO

that certain Loan and Security Agreement No. 2161

dated as of December 6, 2011, as amended from time to time, (“Agreement”), by
and between

LIGHTHOUSE CAPITAL PARTNERS VI, L.P. (“Lender”) and

CERULEAN PHARMA INC. (“Borrower”).

WHEREAS, Borrower and Lender have previously entered into the Agreement; and

WHEREAS, Lender and Borrower agree to modify the Agreement in light of Borrowers
recent initial public offering.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereby agree to modify the Agreement and to
perform such other covenants and conditions as follows:

(All capitalized terms not otherwise defined herein shall have the meanings
given to such terms in the Agreement.)

Without limiting or amending any other provisions of the Agreement, Lender and
Borrower agree to the following:

I. Section 1.1 of the Agreement, the following definitions shall be deleted in
their entirety and replaced with the following:

“Loan Documents” means, collectively, the Agreement, this Amendment 01,
Amendment 02, Amendment 03, the Warrant, the Notes, the Share Pledge, and all
other documents, instruments and agreements entered into between Borrower and
Lender in connection with the Loan, all as amended or extended from time to
time.

“Permitted Liens” means: (i) Liens in favor of Lender; (ii) Liens disclosed in
the Disclosure Schedule, including Liens of Silicon Valley Bank (“SVB”) on
specific assets of Borrower financed pursuant to the terms of an equipment loan
facility with SVB and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing; (iii) Liens for taxes,
fees, assessments or other governmental charges or levies not delinquent or
being contested in good faith by appropriate proceedings, that do not jeopardize
Lender’s interest in any Collateral; (iv) Liens to secure payment of worker’s
compensation, employment insurance, old age pensions or other social security
obligations of Borrower on which Borrower is current and are in the ordinary
course of its business; provided none of the same diminish or impair Lender’s
rights and remedies respecting the Collateral; (v) Liens upon or in any
equipment (and including any accessions, attachments, replacements, improvements
or proceeds thereto) acquired or held by such entity to secure the purchase
price of such equipment or Indebtedness incurred solely for the purposes of
financing such equipment or Capital Lease obligations in an aggregate amount at
any time outstanding not to exceed $1,000,000; (vi) licenses or sublicenses of
intellectual property granted in the ordinary course of business; (vii) banker’s
Liens, rights of setoff and similar Liens incurred on deposit and securities
accounts of such entities for fees due on such accounts made in the ordinary
course of business; (viii) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings; (ix) Liens in favor of
customs and revenue authorities which secure payment of customs duties in
connection with the importation of goods; (x) Liens on (I) Borrower’s account
no. 3300994390 with SVB securing reimbursement obligations in connection with a
letter of credit issued in favor of Rivertech Associates II LLC, and (II) any
other deposit accounts securing Borrower’s reimbursement obligations with
respect to letters of credit for the benefit of landlords in the ordinary course
of business, in the aggregate amount for both (I) and (II) at any time not to
exceed $700,000.00; and (xi) judgment Liens not constituting an Event of
Default.

 

Client\Cerulean Pharma Inc. – Amendment No. 03 to LSA



--------------------------------------------------------------------------------

II. Section 1.1 of the Agreement, the following definitions shall be added:

“Amendment 03” means this Amendment No. 03 to Loan and Security Agreement by and
between Lender and Borrower dated September 19, 2014.

III. Section 5.3 of the Agreement, the Disclosure Schedule attached hereto as
Annex I shall replace and supersede all prior Disclosure Schedules. All
information on the Disclosure Schedule is true, correct and complete as of the
date of this Amendment.

IV. Section 5.7 of the Agreement shall be deleted and replaced with the
following:

5.7 Financial Statements. All financial statements delivered by Borrower to
Lender under this Agreement fairly represent in all material respects the
financial condition of the Borrower as of the dates, and for the periods,
indicated therein, subject in the case of the unaudited financial statement to
normal year-end audit adjustments. All written statements respecting Collateral
delivered by Borrower to Lender in connection with this Agreement are true,
complete and correct in all material respects for the periods indicated.

V. Section 5.9 of the Agreement shall be deleted and replaced with the
following:

5.9 Taxes. Borrower has filed all required tax returns (or extensions thereof)
when due, and has paid all taxes it owes when due, other than where the failure
to comply would not reasonably be expected to have a Material Adverse Effect.

VI. Section 6.2 of the Agreement shall be deleted and replaced with the
following:

6.2 Financial Statements, Reports, Certificates. Borrower shall deliver to
Lender: (i) as soon as prepared, and no later than 45 days after the end of each
quarter, a balance sheet, income statement and cash flow statement covering
Borrower’s operations during such period; (ii) as soon as prepared, but no later
than 90 days after the end of the fiscal year or such other time period as
approved by Borrower’s Board of Directors, audited financial statements prepared
in accordance with GAAP, together with an opinion that such financial statements
fairly present Borrower’s financial condition by an independent public
accounting firm reasonably acceptable to Lender; (iii) promptly upon notice
thereof, a report of any legal or administrative action pending or, to
Borrower’s knowledge, threatened in writing against Borrower which is likely to
result in liability to Borrower in excess of $200,000; and (iv) at the times
required under (i) and (ii) above, such other financial information as Lender
may reasonably request from time to time. Financial statements delivered
pursuant to subsections (i) and (ii) above shall be accompanied by a certificate
signed by a Responsible Officer (each an “Officer’s Certificate”) in the form of
Exhibit F. All financial statements or reports under this section are deemed
delivered to Lender when filed with the SEC or posted on Borrower’s website.

VII. Section 6.7 of the Agreement shall be deleted and replaced with the
following:

6.7 Taxes. Borrower shall file all required tax returns (or extensions thereof)
when due, and shall pay all taxes it owes, when due, other than where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect.

VIII. Section 7.2 of the Agreement shall be deleted and replaced with the
following:

7.2 Extraordinary Transactions. Sell, lease, license or otherwise dispose of its
assets, other than (i) sales of inventory in the ordinary course of Borrower’s
business; (ii) licenses and sublicenses of Borrower’s intellectual property
assets entered into in the ordinary course of business; (iii) disposition of
worn out or obsolete equipment, de minimis amounts of raw materials or de
minimis amounts of tangible assets; (iv) dispositions of rights to Intellectual
Property to and with Cerulean Australia and related agreements and transactions;
and (v) any transaction otherwise permitted under this Section 7 or not an Event
of Default under Section 8.12 (including without limitation, disposition of
rights to Intellectual Property to and with Cerulean Australia).

 

Client\Cerulean Pharma Inc. – Amendment No. 03 to LSA



--------------------------------------------------------------------------------

IX. Section 7.6 of the Agreement shall be deleted and replaced with the
following:

7.6 Distributions. Pay any dividends or distributions, or redeem or repurchase
its own capital stock, except for (i) repurchases of capital stock from
departing employees, directors, or service providers under agreements approved
by the Borrower’s board of directors, and (ii) capital contributions to Cerulean
Australia, provided that the requirements of Section 7.10(ii) are satisfied.

X. Section 7.10 of the Agreement shall be deleted and replaced with the
following:

7.10 Deposit and Securities Accounts. Maintain any deposit accounts or accounts
holding securities owned by Borrower except accounts in which Lender has
obtained a perfected first priority security interest. Notwithstanding the
foregoing, Lender shall not have a perfected security interest in (i) Borrower’s
deposit number 3300994390 at SVB in the amount of $117,134.00 which secures
letter of credit number SVBSF008253 issued in favor of Rivertech Associates II,
LLC; (ii) Cerulean Australia’s account numbers 033-002721996 and 033-002722008,
provided the amount in such accounts shall not exceed $2,000,000 in the
aggregate at any time; and (iii) other Liens securing letter of credit
reimbursement obligations in favor of landlords in the ordinary course of
Borrower’s business, provided the amount in such accounts (together with any
amounts in accounts under clause (i)) shall not exceed $700,000.00. For so long
as the Obligations are outstanding, Borrower shall not hold directly or
indirectly, purchase or create a purchase order or directive to purchase any
auction rate securities or similar financial instruments regardless of whether
such securities are to be held by Borrower or through one or more brokerage
accounts.

XI. Section 8.10 of the Agreement shall be deleted and replaced with the
following:

8.10 Involuntary Bankruptcy. An involuntary bankruptcy case against the Borrower
remains undismissed or unstayed for 60 days or, if earlier, an order granting
the relief sought is entered.

XII. Exhibit F of the Agreement shall be deleted and replaced with the Form
attached hereto as Annex II.

XIII. Conditions Precedent to the effectiveness of Amendment 03:

The obligation of Lender to enter into this Amendment 03 is subject to the
performance and fulfillment of each and every of the following conditions
precedent in form and substance satisfactory to Lender in its sole discretion:

(a) This Amendment 03 shall have been duly executed and delivered by Borrower.

(b) Without limiting the foregoing or Lender’s rights or Borrower’s Obligations
under the Agreement, such consents, including the approvals of Borrower’s board
of directors, amendments, filings, recordations, or other documents from any
persons or entities necessary to maintain the perfection and priority of
Lender’s security interest in the Collateral as originally configured, in form
and substance reasonably satisfactory to Lender, shall have been delivered by
Borrower to Lender.

(c) A good standing certificate from Borrower’s state of incorporation or
formation and the states in which Borrower maintains a place of business,
including certificates of the applicable governmental authorities stating that
Borrower is in compliance with the franchise tax laws of each such state, each
dated as of a recent date shall have been delivered to Lender.

(d) All necessary consents of shareholders, members, and other third parties
with respect to the execution, delivery and performance of the Agreement and
this Amendment 03.

 

Client\Cerulean Pharma Inc. – Amendment No. 03 to LSA



--------------------------------------------------------------------------------

XIV. Additional Terms and Conditions

(a) Further Conditions. The following are conditions precedent to Lender’s
obligations to enter into this Amendment 02:

(i) Borrower shall execute and deliver all other documents, as Lender shall have
reasonably requested prior to the execution by Borrower and Lender of this
Amendment 03.

(ii) Borrower shall and hereby does agree to promptly pay all Lender’s Expenses
for the preparation and negotiation of this Amendment 03 when requested.

(b) Representations and Warranties of Borrower. Borrower reaffirms that, except
as set forth in the attached Disclosure Schedule, the representations and
warranties made to Lender in the Agreement are true and correct as of the date
hereof as though fully set forth herein (except to the extent such
representations and warranties expressly refer to a specific date, in which case
they are true and correct in all material respects as of such date). Borrower
further warrants and represents, as a significant material inducement to Lender
to enter hereinto, that: (i) no Events of Default have occurred that have not
been disclosed to Lender by Borrower in writing, except that Borrower has not
provided monthly financial statements in accordance with Section 6.2 for August,
2014; (ii) all actions or proceedings pending or, to the knowledge of the
Borrower, threatened in writing by or against Borrower before any court or
administrative agency are set forth on the Disclosure Schedule; (iii) it is in
full compliance with Section 7.10 of the Agreement; and (iv) the information
provided on the attached Disclosure Schedule is complete and accurate. Lender
hereby waives any Event of Default caused by Borrower’s not providing the
financial statements described in clause (i) above.

(c) No Control. Borrower warrants and represents, as a significant material
inducement to Lender to enter hereinto, that none of Lender nor any affiliate,
officer, director, employee, agent, or attorney of Lender, have at any time,
from Borrower’s date of formation through to the date hereof, (i) exercised
management or other control over the Borrower, (ii) exercised undue influence
over Borrower or any of its officers, employees or directors, (iii) entered into
any joint venture, agency relationship, employment relationship, or partnership
with Borrower, (iv) directed or instructed Borrower on the manner, method,
amount, or identity of payee of any payment made to any creditor of Borrower,
and further, Borrower warrants and represents that by entering hereinto with
Lender has not, is not and will not have engaged in any of the foregoing.

XV. Integration Clause. This Amendment 03 and the Agreement, as previously
amended, represent and document the entirety of the agreement and understanding
of the parties hereto with respect to the subject matter thereof. All prior
understandings, whether oral or written, other than the Loan Documents, are
hereby merged hereinto. NONE OF THE AGREEMENT OR THIS AMENDMENT 03 MAY BE
MODIFIED EXCEPT BY A WRITING SIGNED BY LENDER AND BORROWER. Each provision
hereof shall be severable from every other provision when determining its legal
enforceability such that Lender’s rights and remedies under this Amendment 03
and the Agreement may be enforced to the maximum extent permitted under
applicable law. This Amendment 03 shall be binding upon, and inure to the
benefit of, each party’s respective permitted successors and assigns. This
Amendment 03 may be executed in counterpart originals, all of which, when taken
together, shall constitute one and the same original document. No provision of
any other document between Lender and Borrower shall limit the effectiveness
hereof or the rights and remedies of Lender against Borrower. Except as
expressly provided herein, in the event of any contradiction or inconsistency
among the terms and conditions of this Amendment 03 and the Agreement, the terms
of the Agreement shall prevail.

 

Client\Cerulean Pharma Inc. – Amendment No. 03 to LSA



--------------------------------------------------------------------------------

Except as amended hereby, the Agreement remains unmodified and unchanged.

 

BORROWER:     LENDER: CERULEAN PHARMA INC.     LIGHTHOUSE CAPITAL PARTNERS VI,
L.P. By:  

/s/ Oliver S. Fetzer

    By:   LIGHTHOUSE MANAGEMENT PARTNERS VI, L.L.C, ITS GENERAL PARTNER

 

Name:

 

 

Oliver S. Fetzer

      Title:  

President and Chief Executive Officer

    By:  

/s/ Cristy Barnes

      Name:  

Christy Barnes

      Title:  

Managing Director

 

Annex I    Disclosure Statement Annex II    Exhibit F

 

Client\Cerulean Pharma Inc. – Amendment No. 03 to LSA



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE I

DISCLOSURE SCHEDULE

DEPOSIT AND SECURITIES ACCOUNTS

 

    

Account Information:

  

Contact Information for Account:

   Bank Name:    Silicon Valley Hank    Contact Name:    Kate Walsh    Address:
   3003 Tasman Drive    Phone:    (617) 630-4130 Account    City, State, Zip:   
Santa Clara, CA 95054    Fax:    (617) 969-5962 Number    Phone:    (408)
654-7400    E-mail:    kwalsh@svb.com 1    Fax:          ACH    Type of Account:
   Checking       Account    Account number:    3300508803          Bank Name:
   SVB Securities    Contact Name:    Customer Service    Address:    3003
Tasman Drive    Phone:    (800)303-7371 Account    City, State, Zip:    Santa
Clara, CA 95054    Fax:    Number    Phone:    (800) 303-7371    E-mail:    2   
Fax:             Type of Account:    Securities          Account number:   
486-04517-17 RR ZGQ          Bank Name:    Silicon Valley Bank    Contact Name:
   Kate Walsh Account    Address:    3003 Tasman Drive    Phone:    (617)
630-4130 Number    City, State, Zip:    Santa Clara, CA 95054    Fax:    (617)
969-5962 3    Phone:    (408) 654-7400    E-mail:    kwalsh@svb.com    Fax:   
      Capped at    Type of Account:    CD Securing Landlord       $117,134   
LOC             Account number:    3300994390          Bank Name:    Wcstpac   
Contact Name:    Account    Address:    GPO Box 3433    Phone:    Number   
City, State, Zip:    Sidney NSW 2001    Fax:    4    Phone:    +1 300 655 5051
   E-mail:    Australian Sub       (+61 2) 9293 9270          Fax:         
Capped at    Type of Account:    Operating Checking       $2,000,000 w/   
Account number:    033-002 721996       Account #5                Bank Name:   
Wcstpac    Contact Name:    Account    Address:    GPO Box 3433    Phone:   
Number    City, State, Zip:    Sidney NSW 2001    Fax:    5    Phone:    +1 300
655 5051    E-mail:    Australian Sub       (+61 2) 9293 9270          Fax:   
      Capped at    Type of Account:    Interest Bearing Account       $2,000,000
w/    Account number:    033-002 722008       Account #4            

 

Client\Cerulean Pharma Inc. – Amendment No. 03 to LSA



--------------------------------------------------------------------------------

PERMITTED LIENS

EXISTING LIENS. Liens on equipment financed pursuant to that certain Loan and
Security Agreement between Silicon Valley Bank and the Borrower dated
November 18, 2008, as amended or refinanced from time to time, and any and all
claims, rights and interest in such assets and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

SUBSIDIARIES

Cerulean Pharma Australia Pty Ltd

PRIOR NAMES

Tempo Pharmaceuticals, Inc.

LITIGATION AND ADMINISTRATIVE PROCEEDINGS

On November 9, 2011, the Borrower received a letter from an attorney
representing Dr. Pei-Sze Ng, a former employee of the Borrower who voluntarily
left employment with the Borrower. The letter threatened a claim against the
Borrower for tortuous interference with contract as a result of communications
the Borrower allegedly had with Alnylam Pharmaceuticals, which (according to the
letter) offered Dr. Ng employment as a Senior Scientist and subsequently
withdrew the offer.

On January 29, 2014 Calando Pharmaceuticals, Inc. (“Calando”) filed for Chapter
7 protection in the United States Bankruptcy Court for the District of Delaware.
Borrower has various license and intellectual property agreements with Calando,
which are now disputed in the bankruptcy. Given the uncertain nature of
Calando’s liquidation plans at this time, it is possible that Borrower will face
additional liability as a result of this bankruptcy.

BUSINESS PREMISES

 

    

Each Collateral Location:

  

Landlord/Property Management
Information for any Borrower leased
location:

Current    Contact Name:    Karen L. Roberts    Contact Name:    Alan Goodman
Headquarters    Address:    840 Memorial Drive, 5th Fl.    Company Name:   
Rivertech Associates (Location 1)    City, State, Zip:    Cambridge, MA 02139   
II, LLC, c/o The Abbey Group    Phone:    (617) 551-9600    Address:    575
Boylston Street    Fax:    (617) 494-1544    City, State, Zip:    Boston, MA
02142          Phone:    (617) 266-8860    [Please note: 1st floor is a business
premise as well.]    Fax:    (617) 266-7424 Location    Contact Name:    Andrew
Slee    Contact Name:    N/A 2    Company Name:    [Guast] US Preclinical   
Company Name:       Services LLC       Address:       Address:    320 Putnam
Avenue    City, State, Zip:       City, State, Zip:    Cambridge, MA 02139   
Phone:       Phone:    (617) 868-5481    Fax:       Fax:    (617) 868-5691      

 

Client\Cerulean Pharma Inc. – Amendment No. 03 to LSA



--------------------------------------------------------------------------------

    

Each Collateral Location:

  

Landlord/Property Management
Information for any Borrower leased
location:

   Contact Name:    Derek Thornton    Contact Name:    N/A Location    Company
Name:    Almac Clinical Services, LLC    Company Name:   

3

  

Address:

   4202 Technology Drive    Address:      

City, State, Zip:

  

Durham, NC 27704

   City, State, Zip:      

Phone:

  

(919) 294-1934

   Phone:      

Fax:

  

(919) 471-2633

   Fax:       Contact Name:    Timothy Quinn    Contact Name:    N/A    Company
Name:    Sigma-Aldrich, Inc.    Company Name:    Location    Address:    654
Science Drive    Address:    5    City, State, Zip:    Madison, WI 53711   
City, State, Zip:       Phone:    (608) 335-3117    Phone:       Fax:    (608)
233-6873    Fax:   

 

Client\Cerulean Pharma Inc. – Amendment No. 03 to LSA



--------------------------------------------------------------------------------

Annex II

EXHIBIT F

 

Client\Cerulean Pharma Inc. – Amendment No. 03 to LSA



--------------------------------------------------------------------------------

    For the financial statement period     (“Statement Period” extending from  
 

 

      to  

 

 

EXHIBIT F

OFFICER’S CERTIFICATE

The undersigned, to induce LIGHTHOUSE CAPITAL PARTNERS VI, L.P. (“Lender”), to
extend or continue financial accommodations to CERULEAN PHARMA INC., a Delaware
corporation (the “Borrower”) pursuant to the terms of that certain Loan and
Security Agreement dated December 6, 2011 (as amended, the “Loan Agreement”),
hereby certifies that on the date hereof:

 

  1. I am the duly elected and acting                      of Borrower.

 

  2. I am a Responsible Officer as that term is defined in the Loan Agreement.

 

  3. The information filed with the Securities and Exchange Commission or
otherwise delivered to the Lender under the Loan Agreement for the Statement
Period fairly presents the financial condition of the Borrower in all material
respects as of the respective dates reported in such information.

 

  4. Borrower is currently able to pay its debts as they come due.

 

  5. I understand that Lender is relying upon the truthfulness, accuracy and
completeness hereof in connection with the Loan Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate on
                    .

 

CERULEAN PHARMA INC. By:  

 

Name:  

 

Title:  

 

 

Client\Cerulean Pharma Inc. – Amendment No. 03 to LSA